The plaintiff in error, Frank Titsworth, hereinafter called the defendant, was convicted in the district court of Logan county of the crime *Page 249 
of grand larceny, and was sentenced to serve a term of one year and one day in the penitentiary, and defendant duly excepted. From the judgment and sentence so rendered, defendant appeals.
There has been no brief filed on behalf of the defendant, although the time for filing the brief has long since passed. Where no brief is filed, the court will examine the record proper, and, where no prejudicial error is apparent, the judgment of the trial court will be affirmed.
After a careful examination of the record, the court finds that the information is sufficient; that the testimony is sufficient to support the verdict; that the instructions fully stated the law applicable to the case and were fair to the defendant; that no prejudicial error was committed by the trial court; and that the defendant was accorded a fair trial.
The judgment of the trial court is affirmed.
DOYLE, P.J., and EDWARDS, J., concur.